Citation Nr: 9920516	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  94-26 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric 
disability.

2.  Whether an initial compensable evaluation is warranted 
for traumatic arthritis of the left ring finger on the minor 
side with a healed fracture and residual scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and sister



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1968 to February 
1970 with additional periods of service with the U. S. Army 
Reserve.  This appeal arises from a March 1994 rating 
decision of the Columbia, South Carolina, Regional Office 
(RO) which granted service connection for traumatic arthritis 
of the left ring finger on the minor side with a healed 
fracture and residual scar, incurred while performing reserve 
duties in June 1992.  This disability was found to be 
noncompensable.  The RO also denied service connection for a 
brain disorder that was claimed to be the result of surgery 
at a U. S. Army hospital.  These determinations were appealed 
by the veteran.


REMAND

While performing reserve duties in June 1992, the veteran 
received a traumatic injury to the hand for which he received 
surgical repair at a U. S. Army hospital at Fort Jackson, 
South Carolina.  The veteran and his family have claimed that 
since this surgical procedure he has had progressive symptoms 
of a brain disorder.  A review of the available medical 
evidence indicates that the majority of the examiners are 
unable to determine the etiology of the veteran's brain 
disorder.  Based on this evidence, additional development of 
the case is warranted.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In addition, it appears that the service medical records have 
come from the veteran's family and were not directly 
requested from either he U. S. Army or the NPRC.  On remand, 
the RO should request all available service medical records 
from the appropriate U. S. Government caretaker.  See Goodwin 
v. Derwinski, 1 Vet. App. 419 (1991)(The VA has an obligation 
to obtain all service records to which the veteran has 
referred).

At his hearing before the Board in April 1999, the veteran's 
family noted that he had sought private medical treatment.  A 
review of the claims file indicates that that only one 
outpatient record from the private physician in question 
dated in January 1998 is of record.  The RO should assist the 
veteran in obtaining all of his treatment records from this 
physician.

In a written statement of January 1997, the veteran's spouse 
indicated that the veteran had been evaluated by the Social 
Security Administration (SSA) in order to receive disability 
benefits.  The claims folder does not include all medical 
records used in deciding the SSA claim.  The U. S. Court of 
Appeals for Veterans Claims (Court) has ruled on the 
importance of the VA obtaining all relevant SSA records when 
determining the award of VA benefits.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Therefore, the RO should 
obtain the veteran's complete SSA records for review.

The last comprehensive examination of the veteran's left ring 
finger was a VA examination of March 1994.  In performing 
that examination, the examining physician did not have the 
benefit of all medical records that might be available, as 
noted above.  See Green v. Derwinski, 1 Vet. App. 121 
(1991)(A VA examination that has not considered the veteran's 
entire medical history is not adequate for rating purposes).  
The RO's attention is also directed to the Court's decision 
in DeLuca v. Brown, 8 Vet. App. 202 (1994), that found that 
an examination of a service-connected disability affecting a 
joint must include findings on the extent range of motion was 
inhibited during flare-ups due to pain, instability, or 
ankylosis.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  Therefore, 
another VA orthopedic examination will be required. 

The RO's attention is directed to the recent Court decision 
Fenderson v. West, 12 Vet. App. 119 (1999), in which it was 
determined that the veteran's dissatisfaction with the 
initial rating assigned following the initial grant of 
service connection and a claim for an increased rating of a 
service-connected disability are two separate and distinct 
types of claims.  Under the former claim, the veteran may be 
entitled to "staged" evaluations for different periods of 
time from the effective date of the award to the date of the 
decision based on the disability's severity during that 
period.  The undersigned finds that the evaluation of the 
veteran's left ring finger disability is entitled to such an 
consideration.

Under the circumstances, the undersigned finds that further 
development is required, and the case is REMANDED to the RO 
for the following action:

1.  The RO should contact the veteran and 
ask him to provide the names and 
addresses of all healthcare providers who 
have treated his left ring finger and 
brain disorder in recent years.  After 
securing the necessary release(s), the RO 
should obtain legible copies of any 
records not already contained in the 
claims folder, to include those from any 
VA medical facility.  The RO should 
specifically ask for release forms for 
the following healthcare provider:

>William L. Miles, M.D.

The RO should also obtain copies of the 
veteran's treatment records from the Dorn 
VA Medical Center in Columbia, South 
Carolina, dated from February 1997 to the 
present time.  The veteran should be 
notified that if he fails to provide this 
information it could have an adverse 
effect on the ultimate outcome of his 
claim.  Once obtained, all records must 
be associated with the claims folder.

2.  The RO should obtain and associate 
with the claims folder all the veteran's 
available reserve service medical 
records.

3.  The RO should contact the appropriate 
SSA office and request that it submit 
legible copies of any decision it has 
rendered regarding the veteran's claim 
for disability benefits and all evidence 
reviewed in its decision.  Any material 
received should be incorporated into the 
claims folder.

4.  Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination.  
The purpose of this examination is to 
determine the current severity of the 
veteran's left ring finger disability.  
Such tests as the examining physician 
deems necessary should be performed.  The 
clinical findings and reasons upon which 
the opinions are based should be clearly 
set forth.  If the examiner is unable to 
form an opinion on any of the requested 
findings, then he or she should note the 
reasons why such an opinion cannot be 
made.  The claims folder must be made 
available to the examining physician 
prior to the examination so that he or 
she may review pertinent aspects of the 
veteran's medical history.  The examiner 
should express opinions for the record on 
the following:

>What is the range of motion in the 
veteran's left ring finger?  The 
examiner should note on the 
examination report what is 
considered the normal range of 
motion for the joints of this 
finger.  

>Does the veteran's left ring finger 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to any service-
connected disability?  If feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.

>Does pain on motion of the 
veteran's left ring finger limit 
functional ability during flare-ups 
or when these joints are used 
repeatedly over a period of time?  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

>To what degree does the veteran's 
service-connected left ring finger 
disability have an effect on the his 
social and industrial capacity?  The 
degree of any social and industrial 
impairment should be specified.

5.  The RO should schedule the veteran 
for a period of observation and 
evaluation at a VA hospital in order to 
determine the exact nature and etiology 
of all neuropsychiatric disorders the 
veteran currently has.  The veteran 
should be examined and all tests and 
studies determined by VA physicians to be 
appropriate should be undertaken.  The 
claims folder, to include all evidence 
added to the record in accordance with 
paragraphs 1 through 4, above, must be 
made available to the examiner in 
conjunction with the examination.  The 
report of the examination must include a 
list of the diagnoses of all 
neuropsychiatric disorders the veteran 
currently has.  For each neuropsychiatric 
disorder noted, the examining physician 
should state a medical opinion as to the 
etiology of the disorder, to include a 
specific statement of opinion as to 
whether the disorder is the result of the 
veteran's fracture of the finger of June 
1992, or the result of any treatment 
administered to the veteran as a result 
of the finger fracture of June 1992.

6.  Following completion of all 
development requested above, the RO 
should review the examination reports to 
ensure that they are adequate for rating 
purposes and includes answers to all 
questions posed in this remand.  If not, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

7.  Thereafter, the RO should determine 
if the veteran is entitled to service 
connection for a brain disorder and if he 
is entitled to an increased evaluation 
for his left ring finger disability.  
Regarding the evaluation of the veteran's 
left ring finger disability, the RO's 
attention is directed to the decision of 
the Court in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1994).  Therein, the 
Court held that ratings based on 
limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It 
was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration 
of a higher rating based on greater 
limitation of motion due to pain on use, 
including during flare-ups.  The RO 
should also consider whether staged 
ratings are warranted for this 
disability.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  If the RO's 
decisions on these issues remain adverse 
to the veteran, then a supplemental 
statement of the case should be issued to 
the veteran and his representative.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


